Case 1:17-mc-00151-LPS Document 178 Filed 06/17/20 Page 1 of 2 PageID #: 5244




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


CRYSTALLEX INTERNATIONAL CORP.,                     )
                                                    )
    Plaintiff,                                      )
                                                    )
       v.                                           ) Case No. 1:17-mc-00151-LPS
                                                    )
BOLIVARIAN REPUBLIC OF VENEZUELA,                   )
                                                    )
    Defendant.                                      )
                                                    )
_______________________________________             )

       PETRÓLEOS DE VENEZUELA, S.A., PDV HOLDING, INC., AND CITGO
        PETROLEUM CORPORATION’S MOTION TO QUASH THE WRIT OF
                           ATTACHMENT

                 Pursuant to Federal Rule of Civil Procedure 69(a) and 8 Del. C. § 324, Petróleos

de Venezuela, S.A., PDV Holding, Inc., and CITGO Petroleum Corp. respectfully move to quash

the Writ of Attachment issued to PDV Holding, Inc. on August 24, 2018. The grounds for this

motion are fully set forth in the opening brief filed contemporaneously with this motion.



                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                              /s/ Kenneth J. Nachbar
OF COUNSEL:                                   Kenneth J. Nachbar (#2067)
                                              Alexandra M. Cumings (#6146)
Nathan P. Eimer                               1201 North Market Street
Lisa S. Meyer                                 Wilmington, DE 19801
EIMER STAHL LLP                               (302) 658-9200
224 South Michigan Avenue                     KNachbar@mnat.com
Suite 1100                                    ACumings@mnat.com
Chicago, IL 60604                                 Attorneys for PDV Holding, Inc., and CITGO
(312) 660-7600                                    Petroleum Corp.
NEimer@eimerstahl.com
LMeyer@eimerstahl.com
Case 1:17-mc-00151-LPS Document 178 Filed 06/17/20 Page 2 of 2 PageID #: 5245




                                    HEYMAN ENERIO GATTUSO & HIRZEL LLP


                                    /s/ Samuel Taylor Hirzel, II
                                    Samuel Taylor Hirzel, II (#4415)
                                    300 Delaware Avenue, Suite 200
                                    Wilmington, DE 19801
                                    (302) 472-7300
                                    shirzel@hegh.law
                                        Attorney for Petróleos de Venezuela, S.A.



June 17, 2020




                                      2
